Citation Nr: 1401135	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-06 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as secondary to service-connected depressive disorder (claimed as PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the appeal was subsequently transferred to the RO in Montgomery, Alabama.  In June 2009, the Veteran testified before a decision review officer at the Montgomery RO.  In August 2013, the Veteran testified before the undersigned at a Board videoconference hearing.  Transcripts from both hearings have been associated with the Veteran's claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claim.  That folder was reviewed in connection with this claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development.  

The Veteran contends that he has diabetes mellitus as a result of his service-connected depressive disorder (claimed as PTSD).  Specifically, at his August 2013 hearing before the Board, the Veteran stated, "[the doctor] said that the medication they would give me for my PTSD was causing me to have some of the symptoms after, you know the effects, side effects caused the diabetes to come on and the diabetes caused the cancer."  August 2013 BVA Hearing Transcript, p. 5.

The record indicates that there is relevant evidence that has not been associated with the claims file.  At his August 2013 hearing, the Veteran stated that he recently had been diagnosed with cancer and had a kidney removed.  August 2013 BVA Hearing Transcript, p. 3.  Medical records associated with such conditions have not been associated with the claims file.  At his hearing, the Veteran referenced a medical study that connected PTSD with diabetes and cancer.  Id. at 5-6.  No such medical study has been associated with the claims file.

The Veteran reported that he was incarcerated from 1967 to 1985, during which time he received medical treatment.  His treatment records have not been associated with the file.  In April 2010, the RO set a letter to the Federal Bureau of Prison Records, requesting all treatment records for all conditions from October 2007 to the present.  The RO enclosed a Form DOJ-361, Certification of Identity and requested a negative response if no such information was available.  The RO sent a second request in December 2010.  No response was received from the Federal Bureau of Prison Records.  As the Veteran was incarcerated from 1967 to 1985-not after October 2007-the correct dates of treatment were not requested.  On remand, the RO should send a request to the Federal Bureau of Prison Records, with a proper Form DOJ-361, for treatment records dated from 1967 to 1985.

The evidence of record indicates that the Veteran is in receipt of Social Security Disability Insurance (SSDI) benefits.  The Veteran stated in a May 2011 statement that he receives "ssi disability."  As the SSDI records may be relevant to the Veteran's claim, VA has a duty to make reasonable efforts to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that Social Security records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

Additionally, any updated VA or private treatment records should be obtained and associated with the claims file.

The Veteran has not yet been afforded a VA examination with regard to his claim for service connection for diabetes mellitus.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his diabetes mellitus, to include whether such is related to his service-connected depressive disorder.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the Veteran should be afforded the opportunity to clarify his wishes regarding representation.  The Veteran previously was represented by a private attorney.  He noted at his August 2013 Board hearing that he no longer was represented by that attorney.  As such, the Veteran is currently unrepresented in this appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran and request that he clarify whether he wishes to have representation in this appeal.  Provide him with appropriate documentation so as to allow him to select a service organization, agent, or private attorney.

2.  Contact the Veteran and request that he provide the medical study referenced in his August 2013 Board hearing.  See August 2013 BVA Hearing Transcript, pp. 5-6.

3.  Contact the Veteran and request that he complete a Form DOJ-361, Certification of Identity.

4.  After securing the necessary release, contact the Federal Bureau of Prison records and request the Veteran's treatment records during his incarceration from 1967 to 1985.  All attempts to secure these records must be documented in the claims file.  If no records are found, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

5.  Obtain from the Social Security Administration a copy of the decision pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

6.  Obtain all VA treatment records from the Huntsville, Alabama, VA medical facility dated from February 2009 to the present pertaining to the Veteran's diabetes.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

7.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran's diabetes mellitus was caused or aggravated by his service-connected depressive disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is caused by or related to his military service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is caused by or aggravated by his service-connected depressive disorder?  Please address the Veteran's specific allegations referring to the various causes of diabetes.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

8.  Then, readjudicate the Veteran's claim for service connection for diabetes mellitus.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


